              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 JOHN WENINGER, on behalf of himself
 and all others similarly situated,

                      Plaintiff,                    Case No. 18-CV-321-JPS

 v.

 GENERAL MILLS OPERATIONS,                                        ORDER
 LLC,

                      Defendant.


       On January 30, 2019, the parties in this Fair Labor Standards Act

litigation filed a joint motion for settlement approval, which included a

copy of the settlement agreement (the “Settlement Agreement”). (Docket

#79). On March 7, 2019, Plaintiff filed an unopposed motion for attorneys’

fees and costs. (Docket #84). On March 28, 2019, the Court conducted a

Fairness Hearing on the parties’ request for final approval of the Settlement

Agreement and determined that the agreement, including attorneys’ fees

and costs, was fair. See (Docket #92). That same day, the parties submitted

a proposed order of dismissal, the balance of which will be adopted below.

       Accordingly,

       IT IS ORDERED that the plaintiff’s unopposed motion for

attorneys’ fees and costs (Docket #84) be and the same is hereby

GRANTED; and

       IT IS FURTHER ORDERED that:

       1.     This Order adopts all defined terms set forth in the Settlement

Agreement except as may be otherwise specified herein.
       2.     The collective class of 437 “current and former hourly paid,

non-exempt Production Employees employed by Defendant at any of its

Production Facilities in the United States between March 2, 2015 and March

2, 2018 and who received a ‘wage incentive bonus’ and have filed opt-in

forms and/or have consented to join this lawsuit. . .” (the “Settlement

Collective”) set forth in the stipulation to certify a collective action is

certified for settlement purposes. See (Docket #82 at 2).

       3.     The Court finds and determines that (a) the Settlement

Agreement reached by the parties constitutes a fair, reasonable, and

adequate resolution of a bona fide dispute between the Defendant and all

affected current and former employees of Defendant on whose behalf

Plaintiff brought this matter; (b) 437 collective members will be bound by

the Settlement Agreement, and will receive payments in the aggregate

amount of $14,410.00, inclusive of a $5,000.00 service award to Plaintiff; and

(c) no class members have objected to the Settlement Agreement.

       4.     The Settlement Agreement is finally approved, and all terms

and provisions of the Settlement Agreement should be and hereby are

ordered to be consummated. The Court specifically finds that the

Settlement Agreement is rationally related to the strength of the claims of

Plaintiff and all collective members who are bound by the Settlement

Agreement (the “Settling Associates”), given the defenses, risks, expense,

complexity, and duration of further litigation. The Court also finds that the

Settlement Agreement is the result of arm-length negotiations between

experienced counsel representing the interests of the Settlement Collective

and Defendant, after adequate factual and legal investigation.

       5.     As set forth in the Settlement Agreement and Preliminary

Approval Order, the Court finds and holds that all Settling Associates are


                                 Page 2 of 4
hereby deemed to have waived and released, to the fullest extent of

applicable law, as to the Defendant and other Releasees, any and all wage

and hour claims that accrued while employed with Defendant as an hourly

paid, non-exempt production employee, relating back to the full extent of

the applicable statute of limitations and continuing through the earlier of

sixty (60) days after filing of the Approval Motion or the Court’s entry of

the Final Judgment, including, without limitations, all state and federal

claims for unpaid overtime wages, and related claims for penalties, interest,

liquidated damages, attorneys’ fees, costs, and expenses, and any other

claims derived from the alleged failure to pay such wages when due

(collectively, “Released Claims”).

       6.     The Court finds that the parties have entered into the

Settlement Agreement solely for the purpose of compromising and settling

disputed claims and that Defendant in no way admits to any violation of

law or any liability whatsoever to the Plaintiff or Collective Members. This

Order is not a finding of the validity of any claims in the lawsuit or of any

wrongdoing by Defendant. This Order, the Settlement Agreement and

exhibits thereto, the Preliminary Approval Order, and any other papers and

records on file in this lawsuit may be filed in this Court or in any other

litigation as evidence of the settlement by Defendant to support a defense

of res judicata, collateral estoppel, release, or other theory of claim or issue

preclusion or similar defense as to the Released Claims.

       7.     As set forth in Class Counsel’s supporting brief and

declarations, the requested award of $113,090.00 in attorneys’ fees and costs

is consistent with the rate of other attorneys in the community and

approved rates in similar matters before the Court. The Court finds that the

attorneys’ fee amount and the costs requested to be reasonable and fair


                                  Page 3 of 4
compensation for counsel given the risk and extent of work in representing

the class and the result they attained. The Court further finds that payment

of the requested incentive award to Plaintiff John Weninger is appropriate.

      8.     Without affecting the finality of the Court’s Order in any

way, the Court retains jurisdiction over this matter for purposes of

resolving    issues    relating       to    interpretation,     administration,

implementation,    effectuation,    and    enforcement     of   the   Settlement

Agreement.

      9.     This action is dismissed with prejudice except as necessary to

enforce the terms of the Settlement Agreement, each side to bear its own

costs and attorneys’ fees except as provided in this Order approving Class

Counsel’s fee and cost request.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 18th day of April, 2019.
                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge




                                   Page 4 of 4
